Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 5, 2020

                                           No. 04-20-00334-CV

                                     IN RE Teresa L. RODRIGUEZ

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 19-1453-CV-C
                           Honorable William D. Old III, Judge Presiding


                                     Original Mandamus Proceeding1

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena Chapa, Justice
                 Beth Watkins, Justice

     On August 5, 2020, this court issued an opinion denying relator’s petition for writ of
mandamus. Relator’s amended petition for writ of mandamus is also denied.



           It is so ORDERED August 5, 2020.


                                                            PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1
  This proceeding arises out of Cause No. 19-1453-CV-C, styled Teresa L. Rodriguez v. Allstate Fire and Casualty
Insurance Company, pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William
D. Old, III, presiding.